DATE:10/30/18                                                AT:    1:44
                                          p.m.
                                           Time: min.
BEFORE JUDGE Joseph F. Bianco:

        CIVIL CAUSE FOR TELEPHONE PRE MOTION CONFERENCE

DOCKET NUMBER: CV 12-512

TITLE: Moroughan v. County of Suffolk

APPEARANCES:

FOR PLAINTIFF: Merrill Fish
FOR DEFENDANT: Brian Mitchel, Alexander Klein, Anne Marie Jones,
Christopher Clark

FTR:1:44-1:52              Courtroom Deputy: Michele Savona

  X      CASE CALLED.

  X      COUNSEL FOR ALL SIDES PRESENT.

         COUNSEL FOR                       NOT PRESENT.

  X      CONFERENCE HELD.

         DISCOVERY TO BE COMPLETED BY

         PARTIES TO COMPLETE
         BY THE NEXT CONFERENCE OR BY

         NEXT CONFERENCE SET FOR

         CASE   TO   BE    REFERRED/ASSIGNED    TO   MAGISTRATE    JUDGE
         FOR

  X      MOTION TO BE FILED BY       //2018 ;
                   RESPONSE BY       //2018 ;
                   REPLY BY          //2018 .

  X      ORAL ARGUMENT SET FOR      6/12/2019 at 2:00pm

         JURY SELECTION SET FOR

         TRIAL SET FOR
  X       OTHER Motions terminated.   Parties to file notice of
motion, oppositions, and replies on 4/22/2019.
